Citation Nr: 1027645	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-37 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a lumbar strain, claimed as 
a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1955 to October 
1957 and from October 1958 to April 1959. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2008 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A Travel Board hearing was held before the 
undersigned in May 2010.  


FINDING OF FACT

The Veteran sustained a lumbar strain during active service; 
however, there is no evidence that any residual chronic 
disability resulted from the in-service injury.  


CONCLUSION OF LAW

A lumbar strain was not incurred in or aggravated by active 
service, nor may such incurrence or aggravation be so presumed.  
38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

Here, a VCAA letter was sent to the Veteran in May 2008 that 
provided information as to what evidence was required to 
substantiate the entitlement to service connection for a lumbar 
strain claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  This letter also 
explained how VA determines disability ratings and effective 
dates.  The letter was sent prior to the initial RO decision in 
this matter.  Accordingly, no further development is required 
with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board notes that the Veteran's complete service treatment 
records are not available.  The National Personnel Records Center 
(NPRC) has indicated that they were most likely destroyed in the 
fire at that records storage facility in 1973.  The RO made two 
formal findings of lack of available records in July 2008 and 
June 2009.  The Board is satisfied that the RO has taken all 
necessary steps to secure the complete service treatment records 
and, given the response from the NPRC, that additional efforts 
would be futile.  38 U.S.C.A. § 5103A(b).  In a case such as 
this, where complete service treatment records are unavailable, 
the Board is mindful of the heightened obligation to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  It is 
noted that one document is available and present in the claims 
folder.  Such document shows that the Veteran incurred a lumbar 
strain and was medically discharged without severance pay, as the 
injury was deemed to have existed prior to service and was not 
found to have been aggravated by service.

At the May 2010 hearing, the Veteran stated that he would provide 
the RO with further medical evidence in support of his claim.  
The record was held open for 30 days so that he could furnish 
private treatment records dating back to the 1980s.  However, the 
Veteran failed to provide these records and did not request an 
extension or ask that the RO attempt to locate these records.  
While the VA has a duty to assist the Veteran in the development 
of the claim, the Board reminds the Veteran that the duty to 
assist is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Indeed, under these circumstances, it appears that further 
development would serve no apparent useful purpose and would 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the Veteran was afforded a VA examination for his 
claimed lumbar strain disability in December 2009 in which the 
examiner offered an opinion with respect to the etiology and 
nature of the lumbar disability.  Moreover, the claims file 
contains the Veteran's statements in support of his claim.  The 
Board has carefully reviewed such statements and concludes that 
he has not identified any further evidence, aside from that 
mentioned above, not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although there is an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, all the evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

The Veteran is claiming entitlement to service connection for a 
lumbar strain disability.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of the 
evidence is against the claim, in which case, service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In the present case, the Veteran contends that his current back 
disabilities are due to the lumbar strain he incurred during 
service.  The Board acknowledges that the Veteran incurred a 
lumbar strain in service; however, the competent medical evidence 
shows that the current lumbar pathology is not related to the in-
service lumbar strain.  

The only service record available reflects that the Veteran 
incurred a lumbar strain in March 1959.  The record further notes 
that the Veteran was discharged with a Disability Separation 
without severance pay, that the injury existed prior to military 
service, and was not aggravated by service.  As previously 
stated, the remainder of the Veteran's service records were 
presumably destroyed in the July 1973 fire and are unavailable 
for review.  

Post service records reflect that the Veteran currently has a 
diagnosis of multilevel degenerative changes with grade 1 
anterolisthesis of L4 and L5 and degenerative disc disease at L4-
L5 and L5-S1.  Thus, the first element of service connection, the 
requirement of current disability, has been satisfied here.  

In considering the second element of service connection, that of 
that of in-service incurrence or aggravation, the Board must 
first determine whether a lumbar injury existed prior to the 
Veteran's service.  In this regard, it is noted that a Veteran 
will be considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment into service, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See, 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Regarding aggravation, the evidence must demonstrate "a lasting 
worsening of the condition" - that is, a worsening that existed 
not only at the time of separation but one that still exists 
currently.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).  Temporary or intermittent 
flare-ups during service of a pre-existing injury or disease are 
not sufficient to be considered aggravation in service unless the 
underlying disability, as contrasted to the symptoms of that 
disability, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

In assessing whether the Veteran was in sound condition upon 
entry to service, it is noted again that his service treatment 
records are unavailable for review.  Therefore the Board does not 
have access to the enlistment or separation examinations from 
either the Veteran's initial period of service with the Navy from 
November 1955 to October 1958, or his second period of service 
with the Army from October 1958 to April 1959.  

There being no enlistment examination, the record fails to show 
that any defects were noted upon entry.  Accordingly, the 
presumption of soundness applies.  The salient inquiry, then, is 
whether the evidence of record is sufficient here to rebut the 
presumption of soundness.

Again, the only record available states that the Veteran was 
discharged due to a back injury that existed prior to service, 
which was not aggravated by service.  However, this record alone 
does not constitute sufficient evidence to rebut the presumption 
of soundness.  Indeed, there is no evidence of pre-service 
treatment or hospitalization for a low back disorder, for 
example.  Moreover, later evidence does not suggest a historic 
injury to the spine.  Additionally, the Veteran has stated that 
any pre-service injury had no bearing on the damage incurred 
during active duty when he was thrown out of a military vehicle.  

Given the evidence detailed above, the Board finds that the 
record does not contain clear and unmistakable evidence of a 
preexisting chronic lumbar disability such as to rebut the 
presumption of soundness.  Accordingly, the presumption of 
soundness remains intact and the relevant inquiry is whether the 
evidence demonstrates that the lumbar strain injury that was 
incurred in active service is related to the Veteran's current 
lower back pathology.

As previously noted, the only service treatment record is a copy 
of information from hospital admissions cards that noted the 
Veteran was hospitalized from March 1959 to April 1959 for lumbar 
and abdominal strains.  The record states that the injury was 
caused by the late effects of an accidental injury that existed 
prior to active duty military service.  

There are no other service treatment records for review in this 
case.  Therefore, the Board must determine whether the post-
service evidence demonstrates that a current chronic low back 
disability is causally related to active service.  See 38 C.F.R. 
§ 3.303(d).  In this regard, the post-service records reveal that 
the Veteran has received treatment for his low back from July 
1997 to the present time.  These records also show that the 
Veteran injured his lower back several times during this period.  
A July 1997 record noted that the Veteran twisted his low back 
while pulling luggage through the airport and tripping.  This 
treatment note further shows that the Veteran had experienced low 
back pain for many years, with the original injury coming from a 
pole vaulting incident.  Injuries during this time period were 
also caused by lifting heavy garbage cans and buckets, performing 
yard work, and cutting trees with a chain saw.  

The Veteran was afforded a VA spine examination in December 2009.  
He stated that he had injured his back originally in 1959 when he 
was thrown from a truck while in service.  He stated that he saw 
a chiropractor in 1959 and has continuously seen various 
chiropractors since 1959 to treat his recurrent low back pain.  
He reported current symptoms of an achy, sharp, pain in the low 
back that is always there and radiates to his left lower 
extremity.  

The examiner reviewed the claims file, noted the service 
treatment record, the Veteran's contentions, and the post-service 
records of treatment.  Following examination, a diagnosis of 
multi-level degenerative changes with grade one anterolisthesis 
of L4 on L5 and degenerative disc disease at L4-L5 and L5-S1 was 
rendered.  The examiner opined that it was less likely that the 
Veteran's current back condition was related to military service 
but more likely related to incidents after discharge.  

At his May 2010 Board hearing, the Veteran stated that he had 
received treatment for his low back continuously since 1959, but 
he could not remember all of the names of his treatment 
providers.  The earliest names he offered were doctors who 
treated him in the 1980s and 1990s.  

Finally, a May 2007 letter from the chiropractor currently 
treating the Veteran stated that the Veteran condition was 
chronic and the progression and result of the in-service injury 
of 1958.  Furthermore, the chiropractor opined that there were no 
other documented events in the Veteran's history that would 
correlate to his current condition other than the 1958 in-service 
injury.

III.  ANALYSIS

After a review of the evidentiary record, the Board finds that 
service connection is not warranted for a lumbar disability, to 
include lumbar strain.

In this regard the Board notes that as stated above the only 
service treatment record noted that the Veteran was medically 
discharged without severance pay due to an injury of the lumbar 
spine that was deemed to exist prior to service.  
The first post-service medical evidence of a lumbar disability 
was not dated until over 35 years after the Veteran was 
discharged from active duty.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board acknowledges that Veteran has stated that he has 
received treatment for his lumbar disability since separation.  
Furthermore, the Board notes that the Veteran is competent to 
give evidence about his observable symptoms and treatment 
history.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that in certain situations, lay evidence can 
even be sufficient with respect to establishing medical matters 
such as a diagnosis.  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
In this manner, continuity of symptomatology can be established.  
Moreover, in considering continuity of symptomatology, a finding 
against the credibility of the Veteran's lay statements cannot be 
solely based on the absence of contemporaneous medical records.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
in weighing the credibility of lay testimony, the Board can 
appropriately consider any significant time delay between the 
report of symptoms and the period during which they allegedly 
occurred.  Id.

In the present case, the Veteran did not file a claim of 
entitlement to service connection for a lumbar strain until 2008, 
more than 45 years following separation.  Additionally during his 
May 2010 hearing, he was unable to offer any evidence of 
treatment prior to the 1980s and did not provide records of this 
treatment or ask the RO to assist in obtaining these records when 
the file was held open after his hearing.  The Board notes that 
if the Veteran's symptoms had been continuous since service, it 
would be reasonably expected that a claim would have been raised 
much sooner.  Further, the Board notes that when the Veteran 
visited the chiropractor in July 1997, he stated that he had 
originally hurt his back in a pole vaulting incident, and not in 
service.  Given these considerations, the Veteran's contentions 
of having had chronic lumbar strain disability since service are 
found to lack credibility.  Therefore, in the instant case, 
continuity of symptomatology is not established by the clinical 
record or by the Veteran's own statements.

Regarding the medical opinions of record, while there is a 
medical opinion that supports the Veteran's claim, it does so 
based on erroneous statements.  The chiropractor who offered the 
May 2010 opinion stated that there were no other documented 
events in the Veteran's history that would correlate to the 
current condition.  However, in treatment records from July 1997 
to the present the same chiropractor noted various incidents 
where the Veteran injured his lower back and these records 
include the July 1997 report in which the Veteran stated the 
chronic low back injury originated from a pole vaulting incident.  
As such this medical statement is of very low probative value.  
By contrast, the December 2009 examiner's opinion was offered 
after reviewing the claims file.  As the examiner's opinion was 
consistent with the facts of record, and was offered following an 
objective examination, it is found to be highly probative.  

The Board notes that the Veteran believes that his current lumbar 
disability is related to his active service injury.  In Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a 
lay person can speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, such as 
a fall leading to a broken leg.  Here, however, the question of 
etiology goes beyond a simple and immediately observable cause-
and-effect relationship, especially considering the medical 
history of numerous post-service injuries to the low back.  Thus, 
on the facts of this case, the Veteran is not competent to render 
an opinion of etiology.

In conclusion, while mindful of the heightened scrutiny mandated 
by O'Hare, 1 Vet. App. at 365, 367, on account of the unavailable 
service treatment records, the Board nevertheless concludes that 
there is no basis for a grant of service connection for a lumbar 
strain disability.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt rule is not 
applicable.  See, 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a lumbar strain is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


